Application for review of sentence imposed by the Superior Court, Judicial District of New Haven, Docket No. CR 6-292727; CR 6-293205; CR 6-293207; CR 6-293208; CR 6-293209.
Peter Blessinger, Defense Counsel, for Petitioner
Robert O'Brien, Assistant State's Attorney, for the State.
Sentence Affirmed CT Page 742
BY THE DIVISION. The petitioner pleaded guilty to the multiple charges included in the above files and was sentenced as follows:
CR 6-292727:
    Robbery Second Degree   — 10 years) Assault Second Degree   — 5 years) Concurrent with Assault Third Degree    — 1 year) each other
CR 6-293205:
    Robbery Second Degree   — 10 years — Consecutive to CR 6-292727 CR 6-293207:
    Robbery Second Degree   — 10 years) Concurrent with each other, but Burglary First Degree   — 10 years) Consecutive to sentences previously imposed. CR 6-293208:
    Robbery First Degree    — 10 years) Concurrent with Robbery First Degree    — 10 years) each other, but Burglary First Degree   — 10 years) consecutive to sentences previously imposed.
CR 6-293209:
    Robbery Second Degree   — 5 years — Consecutive to sentences previously imposed.
The total effective sentence was forty-five (45) years.
These offenses involved a series of cruel and vicious attacks on elderly people. The victims in CR 6-292727 were 84 years old and 72 years old. They were set upon by the petitioner, the older victim was beaten unconscious and robbed of a small amount of money.
The victim in CR 6-293205 was 78 years old and he was severely beaten with his injuries including a broken nose.
The victim in CR6-293207 was 88 years old and was beaten after the defendant forcefully broke into her apartment. CT Page 743
In CR6-293208, the 64 year old male victim sustained a broken nose, jaw, cheek, and palate, had teeth knocked out, was unconscious for 2 days, hospitalized for 2 weeks and required extensive reconstructive surgery. His 72 year old wife was also beaten and sustained a fractured pelvis.
The 73 year old victim in CR 6-293209 was beaten black and blue during the robbery.
The petitioner offers that he was "high" on cocaine between August 5, 1988 and August 11, 1988 when these offenses occurred.
The review division is not privy to the reasons why the co-defendants received fifteen (15) year sentences for their participation in these terrible crimes.
The petitioner's lengthy criminal record, his failure in drug treatment programs, as well as the gratuitous brutality of the present offenses, all indicate the need for a sentence which will properly address the protection of society as well as the retributive aspects of incarceration. The maximum sentence for the charges to which the petitioner pled guilty total 126 years. His sentence of forty-five (45) years is neither severe, inappropriate nor disproportional in view of the circumstances. It is affirmed.
Purtill, J., Klaczak, J. and Norko, J., participated in this decision.